UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                         v.

                           Airman First Class ROBERTO A. CARRUBBA
                                      United States Air Force

                                                  ACM S32341

                                              27 September 2016

            Sentence adjudged 9 June 2015 by SPCM convened at Keesler Air Force
            Base, Mississippi. Military Judge: Wendy L. Sherman.

            Approved Sentence: Bad-conduct discharge, confinement for two months,
            forfeiture of $1000.00 pay per month for three months, and reduction to E-1.

            Appellate Counsel for Appellant: Major Melissa Biedermann and Captain
            Patricia Encarnacion Miranda.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                      Before

                                 DUBRISKE, HARDING, and C. BROWN
                                       Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.

PER CURIAM:

        The approved findings and sentence are correct in law and fact, and no error materially
prejudicial to the substantial rights of Appellant occurred.* Article 66(c), UCMJ, 10 U.S.C. §
866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000). Accordingly, the approved findings
and sentence are AFFIRMED.

                  FOR THE COURT

                  KURT J. BRUBAKER
                  Clerk of the Court

*
 The initial court-martial order (CMO) misspells Appellant's name in three places in the Specification of Charge I.
We note the original charge sheet contained pen and ink changes to correct these errors; however, the corrections were
not captured on the CMO. We direct the publication of a corrected CMO to remedy these oversights.